Exhibit 10.7

FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into effective as of August 14, 2020, between LF3 PRATTVILLE, LLC, a Delaware
limited liability company (the “Landlord Borrower”), LF3 PRATTVILLE TRS, LLC, a
Delaware limited liability company (the “Tenant Borrower” and, together with
Landlord Borrower, individually and/or collectively, as the context may require,
“Borrower”), COREY R. MAPLE (the “Guarantor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as lender (the “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender are parties to that certain Loan Agreement dated as
of July 11, 2019, as affected by that certain Forbearance Agreement (the
“Forbearance Agreement”) entered into as of April 22, 2020 to be effective as of
May 1, 2020 (as may be or as may have been amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Loan
Agreement”);

WHEREAS, Borrower executed and delivered to the Lender that certain Term Loan
Note dated as of July 11, 2019 (the “Note”);

WHEREAS, the Guarantor executed a Guaranty dated as of July 11, 2019 (the
“Guaranty”), to secure the liabilities and obligations of the Borrower under the
Loan Agreement;

WHEREAS, pursuant to the Forbearance Agreement, the Lender agreed to (i) forbear
from exercising its remedies during the Forbearance Period with respect to
Borrower’s failure to make interest payments that were to become due and payable
during the Forbearance Period (that being the payments due on May 1, 2020, June
1, 2020 and July 1, 2020) which constitute Events of Default under Section
6.1(a) of the Loan Agreement (collectively, the “Projected Events of Default”),
and (ii) to defer such interest payments on the Loan, provided that such accrued
interest, in an amount equal to $100,877.93, was paid-in-kind and added to the
outstanding principal balance of the Loan (the “PIK Interest”);

WHEREAS, the Borrower has requested that the Lender (a) waive the Projected
Events of Default and (b) make certain modifications to the financial covenants
set forth in the Loan Agreement;

WHEREAS, the Lender has agreed to waive the Projected Events of Default and such
requested modifications, subject to (i) the amendment of the Loan Agreement as
further set forth herein to, among other things, (a) add a minimum monthly
liquidity requirement, (b) provide for a reduction in the payment of management
fees, (c) provide for additional reporting requirements, (d) add a limitation on
equity distributions, (e) add a limitation on capital expenditures relating to
the Site, and (f) add a limitation on payment of guarantor fees, and (ii) an
amendment and restatement of the Term Note to add certain additional prepayment
provisions;

WHEREAS, the Guarantor desires to reaffirm the terms of the Guaranty as a
condition precedent to this Amendment becoming effective; and

WHEREAS, the Borrower, Guarantor and the Lender desire to amend the Loan
Agreement as more particularly described herein.

NOW, THEREFORE, for and in consideration of the above premises, Ten Dollars in
hand paid and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, the Borrower, the Guarantor and the Lender
hereby agree as follows:

1.            Capitalized Terms. Capitalized terms used herein but not defined
herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2.            Waiver of Projected Events of Default. The Lender hereby waives
the Projected Events of Default and agrees not to pursue any remedies under the
Loan Agreement or any of the other Loan Documents as a result of the Projected
Events of Default.  Other than the Projected Events of Default, the Lender does
not waive any other defaults that may now exist under the Loan Agreement or any
of the other Loan Documents.  Additionally, the Lender does not waive the
Borrower’s or Guarantor’s compliance with all other terms, covenants and
obligations of the Loan Agreement



--------------------------------------------------------------------------------

and the Loan Documents, as herein modified.  To the extent that the Lender, in
the course of performance or execution of any of the Loan Agreement or any other
Loan Document, have departed from the terms of the Loan Agreement or any other
Loan Document or received money under such departure, notice is hereby given
that the Lender intends to rely on the exact terms of the Loan Agreement.

3.            Modification to Section 4.7 of the Loan Agreement.  The Loan
Agreement is hereby modified and amended effective as of the date hereof by
deleting Section 4.7 in its entirety and simultaneously substituting in lieu
thereof the following:

“4.7        Franchise Agreement.  Borrower will timely comply with and perform
all of its obligations under each Franchise Agreement, including all remodeling
and re-imaging obligations, and will give Lender prompt written notice of the
occurrence of any default by any Credit Party or Franchisor under such Franchise
Agreement and of any notice of default given to any Credit Party by Franchisor.
 Borrower will send Lender copies of all notices given by a Credit Party to
Franchisor concurrently with the giving of such notices to Franchisor.  Borrower
will keep each Franchise Agreement in full force and effect and will exercise
all available options, such that the term of each Franchise Agreement, as so
extended, will not expire prior to the Maturity Date (as defined in the Note).
 Borrower will notify Lender immediately if any Site becomes subject to any PIP
(other than the existing PIP), and Borrower shall provide such information with
respect to such PIP as Lender may require, including the expected expenses,
required reserves and compliance requirements.  Borrower will complete (or cause
to be completed), in lien free condition, all improvements required pursuant to
the PIP by July 6, 2021.”

4.            Modification to Section 4.8 of the Loan Agreement.  The Loan
Agreement is hereby modified and amended effective as of the date hereof by
adding the following sentence at the end of Section 4.8:

“Within five (5) business days of the First Amendment Date, Borrower shall
provide Lender with an amendment to the Management Agreement reflecting that,
until the Financial Covenants Benchmark is satisfied, the amount of the
Management Fee (as more particularly defined in the Management Agreement) that
shall be paid in cash shall be reduced from 4.00% of the gross revenue from the
operation of the Site to 3.00%, provided that the unpaid portion of such
Management Fee (the “Accrued Management Fees”) may accrue and may be paid in
cash after the Financial Covenants Benchmark is satisfied, so long as Borrower
is in pro forma compliance with the financial covenants contained herein after
giving effect to such payment.”

5.            Modification to Section 4.15(a) of the Loan Agreement.  The Loan
Agreement is hereby modified and amended effective as of the date hereof by
deleting Section 4.15(a) in its entirety and simultaneously substituting in lieu
thereof the following:

“(a)         Quarterly Reports.  Within 45 days after the end of each Fiscal
Quarter of Borrower (excluding the last Fiscal Quarter in each Fiscal Year, but
including the fourth (4th) Fiscal Quarters of 2020 and 2021), Borrower shall
deliver to Lender:

(i)         Complete Financial Statements for the Fiscal Quarter then ended
(other than for  individuals).  Financial Statements are to include standard
hotel data of rooms sold and rooms available for the Fiscal Quarter, as well as
gross revenue breakdown of room revenue from other revenue for such period, so
that occupancy ADR and RevPAR statistics for such Fiscal Quarter can be
calculated;

(ii)       The Smith Travel Research Reports for such Fiscal Quarter; and

(iii)      Copies of the most recent Franchisor quality assurance reports
available to Borrower.”

6.            Modification to Section 4.16 of the Loan Agreement.  The Loan
Agreement is hereby modified and amended effective as of the date hereof by
deleting Section 4.16 in its entirety and simultaneously substituting in lieu
thereof the following:



2

--------------------------------------------------------------------------------

“4.16    Financial Covenants.  Borrower shall comply with each of the following
financial covenants:

(a)       Debt Service Coverage Ratio.  Borrower must maintain a Debt Service
Coverage Ratio of

(i)         prior to the date the Financial Covenants Benchmark is satisfied, at
least the amount set forth below as of the last day of the applicable Fiscal
Quarter.

Measurement Period

Debt Service Coverage Ratio

3rd Fiscal Quarter of the 2020 Fiscal Year and the 4th Fiscal Quarter of the
2020 Fiscal Year

1.30 to 1.00

1st Fiscal Quarter of the 2021 Fiscal Year

1.10 to 1.00

2nd Fiscal Quarter of the 2021 Fiscal Year

1.15 to 1.00

3rd Fiscal Quarter of the 2021 Fiscal Year and each Fiscal Quarter thereafter

1.30 to 1.00



(ii)       from and after the date the Financial Covenants Benchmark is
satisfied, at least 1.30 to 1.00 as of the last day of each Fiscal Quarter
throughout the Loan term.

(b)       Debt Yield.  Borrower must maintain a Debt Yield of at least 10.0%,
measured as of (i) the earlier of (A) December 31, 2021 and (B) the last day of
the first Fiscal Quarter after the First Amendment Date during which the
Financial Covenants Benchmark is satisfied and (ii) the last day of each Fiscal
Quarter of Borrower’s next succeeding Fiscal Quarters throughout the Loan term.

(c)       Liquidity Requirement.  Until the Financial Covenants Benchmark is
satisfied, the Borrower hereby covenants and agrees that the Borrower shall at
all times maintain a minimum amount of $155,000.00 in cash in the hotel
operating account for the Site, to be first tested as of the First Amendment
Date and on the last day of each calendar month thereafter. To evidence
Borrower’s compliance with the foregoing requirement as of each applicable
testing date, the Borrower shall provide to Lender within ten (10) days after
the end of each calendar month, copies of the Borrower’s hotel operating account
statement for the Site evidencing the Borrower’s compliance with this Section
4.16(c).”

7.            Modification to Section 5.7 of the Loan Agreement.  The Loan
Agreement is hereby modified and amended effective as of the date hereof by
deleting Section 5.7 in its entirety and simultaneously substituting in lieu
thereof the following:

“5.7        Management Agreement Changes; Management Fees.

(a)          No Credit Party shall (i) agree to any Management Agreement
amendment that (A) could reasonably be expected to materially and adversely
affect the rights and privileges of the owner thereunder or the rights,
privileges, and remedies of Lender under the Loan Documents with respect to the
Collateral or the Management Agreement; or (B) that would be inconsistent with
the operational restrictions set forth in Section 5.4; (ii) assign, transfer,
mortgage, pledge or otherwise encumber the Management Agreement or any interest
therein to any Person other than Lender; (iii) make any change in Manager; or
(iv) become obligated with respect to any other Contractual Obligation for the
maintenance or operation of any Site or for providing services in connection
with such Site, other than the Management Agreement and other agreements entered
into in the ordinary course of business and on normal and customary terms.
 Borrower will send Lender a copy of all Management Agreement amendments
promptly following execution thereof by all parties thereto.



3

--------------------------------------------------------------------------------

(b)          During the period commencing on the First Amendment Date and ending
on the date the Financial Covenants Benchmark is satisfied, the Borrower shall
not pay Management Fees (as more particularly defined in the Management
Agreement) in cash in an amount in excess of 3.00% of the gross revenue from the
operation of the Site; provided, that during such period the Accrued Management
Fees may accrue and may be paid in cash after the Financial Covenants Benchmark
is satisfied, so long as Borrower is in pro forma compliance with the financial
covenants contained herein after giving effect to such payment.”

8.            Modification to Section 5.10 of the Loan Agreement.  The Loan
Agreement is hereby modified and amended effective as of the date hereof by
deleting Section 5.10 in its entirety and simultaneously substituting in lieu
thereof the following:

“5.10      Equity Distributions.  Until the Financial Covenants Benchmark is
satisfied, Borrower shall not make any cash dividend or distribution for or on
account of equity interests in Borrower. From and after satisfaction of the
Financial Covenants Benchmark, Borrower shall not make any dividend or
distribution for or on account of equity interests in Borrower if, either before
or after giving effect to such dividend or distribution, a Default or Event of
Default would occur or has occurred and is continuing.”

9.            Modification to Section 5.12 of the Loan Agreement.  The Loan
Agreement is hereby modified and amended effective as of the date hereof by
deleting Section 5.12 in its entirety and simultaneously substituting in lieu
thereof the following:

“5.12      No Further Indebtedness.  Borrower shall not create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, other than (a) the Obligations and trade
indebtedness incurred in the ordinary course of business provided, that such
trade indebtedness shall be unsecured trade payables incurred in the ordinary
course of its business that are related to the ownership and operation of the
Site and the Collateral not to exceed two percent (2%) of the outstanding
balance of the Loan, and which is not evidenced by a note and which must be paid
within sixty (60) days and which are otherwise expressly permitted under the
Loan Documents; (b) subject to the strict compliance with the terms and
conditions set forth in Section 5.17, a PPP Loan; (c) obligations of Borrower
existing or arising under any Related Swap Contract in form and substance
satisfactory to Lender entered into by Borrower in connection with the Loan; and
(d) obligations of Borrower existing or arising under any other Swap Contract
entered into by Borrower in connection with the Loan provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party.”

10.          Modification to Article V of the Loan Agreement.  The Loan
Agreement is hereby modified and amended effective as of the date hereof by
adding the following new Sections 5.15, 5.16 and 5,17 in the appropriate
numerical order after Section 5.14:

“5.15      Capital Expenditures Limitation.  Until the Financial Covenants
Benchmark is satisfied, the Borrower shall not make any payment with respect to
capital expenditures relating to the Site, or enter into any binding agreement
that would obligate Borrower to make any such payment; provided that Borrower
may make capital expenditures relating to the Site (i) to the extent necessary
to remediate a present danger to the health or safety of the employees and
guests at the Site, or (ii) to the extent required expressly by the Franchisor,
so long as the costs of such capital expenditures are funded solely with equity
contributions made to the Borrower and not from cash from the Borrower’s balance
sheet.

5.16        Guarantor Fees. Until the Financial Covenants Benchmark is
satisfied, the Borrower shall not make any cash payment with respect to the
Guarantor Fees. From and after satisfaction of the Financial



4

--------------------------------------------------------------------------------

Covenants Benchmark, Borrower may pay the Guarantor Fees in cash, so long as (i)
no Default or Event of Default shall have occurred and be continuing or would
occur as a result thereof, and (ii) the Borrower is in compliance with the
financial covenants contained in Section 4.16(a) and (b) on a pro forma basis
for the most recently ended Fiscal Quarter after giving effect thereto.

5.17        Paycheck Protection Program.  As a result of the COVID-19 pandemic,
the Borrower (a) informed the Lender that the Borrower and/or its Subsidiaries
desired to participate in and obtain a Small Business Loan on or about April 17,
2020 under the federal Paycheck Protection Program provided in Section 7(a) of
the Small Business Act of 1953, as amended by the Coronavirus Aid, Relief, and
Economic Security Act (as amended from time to time, the “PPP”), in a principal
amount not to exceed an amount to be approved by the Small Business
Administration (such loan in such amount, the “PPP Loan”) from a lender
participating in the PPP that is acceptable to the Borrower (the “PPP Lender”).
 In connection therewith and as a result of the COVID-19 pandemic, the Borrower
requested that the Lender: (i) consent to the incurrence by the Borrower and/or
its Subsidiaries of the PPP Loan; and (ii) consent to the Borrower using the
proceeds of the PPP Loan solely in accordance with and for the limited purposes
set forth in the terms, provisions and guidelines of the PPP.  The Lender has
agreed to do so, subject to the following terms and conditions:

(a)          So long as the Borrower at all times comply with the PPP Conditions
(as defined herein), the Lender consents to the Borrower and/or its Subsidiaries
applying for, obtaining and incurring the PPP Loan from the PPP Lender.

(b)          The foregoing consent of the Lender is expressly subject to and
conditioned on the continuing satisfaction of the following conditions,
covenants and agreements (collectively, the “PPP Conditions”):  (A) the
principal amount of the PPP Loan shall not exceed the amount approved by the
Small Business Administration; (B) the PPP Loan shall at all times be unsecured;
(C) the Borrower shall use the proceeds of the PPP Loan solely in accordance
with and for the limited purposes set forth in the terms, provisions and
guidelines of the PPP; (D) the Borrower shall comply with all of the terms and
guidelines of the PPP with respect to the PPP Loan; (E) the Borrower shall use
its best efforts to ensure that the PPP Loan shall be forgiven in accordance
with the PPP; (F) all information provided by the Borrower to the PPP Lender,
the Small Business Administration or other applicable Government Authority or
otherwise under or in connection with the PPP Loan shall be true in all material
respects; and (G) the Borrower covenants and agrees that (x) the Borrower shall
comply with the PPP Conditions, and (y) the Borrower shall upon receipt thereof,
promptly (and in any event within three (3) Business Days) provide the Lender
with copies of any correspondence from the PPP Lender, the Small Business
Administration or any other applicable Government Authority with respect to the
PPP Loan following the PPP Lender’s making the PPP Loan available to the
Borrower (including any notices of defaults thereunder, any requirement of
Borrower or any affiliate or any shareholder, member or partner of any of the
foregoing to make any payment on the PPP Loan and the forgiveness of all or any
portion of the PPP Loan, and including any notice which would cause any portion
of the PPP Loan to be a Non-Qualifying Portion pursuant to clause (d) below).

(c)          The Borrower and the Lender hereby agree that (i) the PPP Loan
shall constitute Indebtedness of the Borrower for purposes of this Agreement and
the other Loan Documents, other than for purposes of determining (A) compliance
with any financial covenants contained in this Agreement, (B) any financial
ratio used in connection with any basket or incurrence test contained in the
Loan Documents, and (C) determining the interest rate applicable to the Loans
(except for, in each case, any Non-Qualifying Portion referenced in clause (d)
below), and (ii) any portion of the PPP Loan which is forgiven shall be
disregarded in the calculation of Net Operating Income for all purposes,
including, without limitation, calculating financial covenants, basket levels,
pricing and other items (including affirmative and negative covenants) governed
by reference to Net Operating Income.

(d)          Notwithstanding anything to the contrary contained in clause (c)
above, to the extent all or any portion of the PPP Loan cannot reasonably be
expected to be forgiven in accordance with the PPP or the Borrower or any of its
Subsidiaries receives notice from the PPP Lender, the Small Business
Administration or any Government Authority that all or any portion of the PPP
Loan will not be



5

--------------------------------------------------------------------------------

forgiven (any such portion, a “Non-Qualifying Portion”), such Non-Qualifying
Portion shall constitute Indebtedness for all purposes of this Agreement and the
other Loan Documents, including those purposes set forth in clauses (c)(i)(A),
(B), and (C) above.”

11.          Modification to Exhibit 8.1 of the Loan Agreement.

(a)          Exhibit 8.1 of the Loan Agreement is hereby modified and amended
effective as of the date hereof by deleting the definition of “PIP” in its
entirety and substituting the following in lieu thereof:

“PIP” means the Property Improvement Plan dated February 11, 2019, issued for
the Site by the Franchisor, together with any amendments, supplements or
modifications thereto agreed to by Franchisor extending the completion date
thereof due to the impacts of the COVID-19 pandemic.

(b)          Exhibit 8.1 of the Loan Agreement is hereby modified and amended
effective as of the date hereof by adding the following new definitions in the
appropriate alphabetical order:

“Accrued Management Fees” has the meaning specified in Section 4.8.

“Financial Covenants Benchmark” means Lender’s determination that Borrower has
maintained a Debt Service Coverage Ratio of at least 1.30:1.00 and a Debt Yield
of at least 10.00% measured on a trailing twelve month basis for at least two
consecutive calendar quarters (but, for avoidance of doubt, in no event before
June 30, 2021), as evidenced by a Compliance Certificate, with accompanying
Financial Statements, delivered to and approved by Lender.

“First Amendment Date” means August 14 2020.

“Forbearance Period” means from the period of time commencing May 1, 2020 and
ending July 31, 2020.

“Guarantor Fees” shall mean that certain annual fee payable to the Guarantor
equal to 1.00% of the principal amount of the obligations secured by the
Guaranty, paid on a monthly basis.

“Non-Qualifying Portion” has the meaning specified in Section 5.17.

“PPP” has the meaning specified in Section 5.17.

“PPP Conditions” has the meaning specified in Section 5.17.

“PPP Lender” has the meaning specified in Section 5.17.

“PPP Loan” has the meaning specified in Section 5.17.

12.          Representations and Warranties.  Borrower and Guarantor each hereby
represent and warrant as follows:

(a)          after giving effect to this Amendment, each of the representations
and warranties respectively made by such Person in Article III of the Loan
Agreement and in each of the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date;

(b)          no Default or Event of Default under any Loan Document to which
such respective Person is



6

--------------------------------------------------------------------------------

a party has occurred and is continuing as of the date hereof;

(c)          the execution, delivery and performance by the Borrower and
Guarantor of this Amendment has been duly authorized by all requisite company
action on the part of the Borrower and Guarantor and will not violate any of
their respective articles of organization, bylaws, operating agreements, or
other organizational documents;

(d)          this Amendment has been duly executed and delivered by the Borrower
and Guarantor, and this Amendment constitutes the legal, valid and binding
obligation of the Borrower and Guarantor, enforceable against each party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, liquidation, reorganization and other laws affecting the
rights of creditors generally, and general principles of equity; and

(e)          no action or proceeding, including, without limitation, a voluntary
or involuntary petition for bankruptcy under any chapter of the Bankruptcy Code,
has been instituted or threatened by or against such Person.

13.          Reaffirmation of Guarantor. The Guarantor hereby reaffirms all the
terms and provisions of the Guaranty, and agrees that such Guaranty shall
continue to be valid and enforceable until all liabilities of the Guarantor
under such Guaranty have been paid in full.  The Guarantor further acknowledges
that the Guaranty is such Guarantor’s valid obligation, enforceable in
accordance with its terms, without any counterclaim, defense or setoff.  The
Guarantor agrees that this Amendment shall in no manner affect the obligations
of such Guarantor under its Guaranty and that the obligations of the Guarantor
under its Guaranty shall include all PIK Interest.

14.          Reaffirmation and Ratification.  Each of the Borrower and Guarantor
acknowledges and agrees that the security interests and liens granted to the
Lender pursuant to the Loan Documents shall remain outstanding and in full force
and effect in accordance with the Loan Documents, and shall continue to secure
the Obligations, and that the security and other interests granted to the Lender
thereby are hereby ratified, confirmed and continued by execution and delivery
of this Amendment.  The Loan Documents shall remain extant and in full force and
effect following the execution and delivery of this Amendment and the other Loan
Documents executed in connection therewith, if any.

15.          Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof provided the Lender shall have received the following in
form and substance satisfactory to Lender:

(a)          counterparts of this Amendment duly executed by and on behalf of
the Borrower, Guarantor and the Lender;

(b)          an original Amended and Restated Term Loan Note executed by the
Borrower;

(c)          an amendment to the Guaranty;

(d)          copy of Borrower’s hotel operating account statement for the Site
evidencing a minimum amount of $155,000.00 in cash as of the First Amendment
Date; and

(e)          all reasonable and documented out-of-pocket fees and expenses
payable or reimbursable by Borrower as of the date hereof, including, without
limitation, all reasonable and documented out-of-pocket costs, fees and expenses
of the Lender in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered pursuant
hereto (including the reasonable and documented out-of-pocket fees and expenses
of counsel for the Lender with respect thereto).

16.          Post-Closing Covenants.  The Borrower agrees that within five (5)
business days of the First Amendment Date, it shall provide to the Lender a
fully-executed amendment to the Management Agreement reflecting that, until the
Financial Covenants Benchmark (as defined in this Amendment) is satisfied, the
amount of the Management Fee (as more particularly defined in the Management
Agreement) that shall be paid in cash shall be reduced from 4.00% of the gross
revenue from the operation of the Site to 3.00%, provided that such amendment
may provide that the unpaid portion of such Management Fee may accrue and may be
paid in cash after the Financial Covenants Benchmark is



7

--------------------------------------------------------------------------------

satisfied, so long as Borrower is in pro forma compliance with the financial
covenants contained herein after giving effect to such payment.

17.          No Other Amendments; No Novation.  Except as expressly modified and
amended hereby, the Loan Agreement shall be and remain in full force and effect
and unchanged and is hereby ratified and confirmed.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as an amendment, waiver or modification of any right, power or remedy of
the Lender under any of the Loan Documents, nor constitute an amendment, waiver
or modification of any other provisions of the Loan Documents.  Neither the
execution and delivery of this Amendment, nor the consummation of any
transaction contemplated hereunder, is intended to constitute a novation of the
Loan Agreement or of any of the other Loan Documents or any obligations
thereunder.  This Amendment shall constitute a Loan Document for all purposes.

18.          Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS CONFLICT OF LAWS PRINCIPLES.

19.          Counterparts and Headings.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.  Receipt by
the Lender of a copy of an executed signature page hereof by facsimile or other
electronic means of transmission (including “pdf”) shall constitute receipt by
the Lender of an executed counterpart of this Amendment.  The headings of this
Amendment are for convenience of reference only, are not part of this Amendment
and are not to affect the construction of, or to be taken into consideration
interpreting, this Amendment.



[SIGNATURES COMMENCE ON FOLLOWING PAGE]







8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Guarantor and the Lender party hereto have caused
this Amendment to be executed as of the day and year first above written.

BORROWER:







LF3 PRATTVILLE, LLC, a Delaware limited liability company







By:

Lodging Fund REIT III OP, LP, a Delaware limited partnership, its Sole Member











By:

Lodging Fund REIT III, Inc., a Maryland corporation, its General Partner













By:

/s/ Katie Cox





Name:

Katie Cox





Title:

Chief Financial Officer













LF3 PRATTVILLE TRS, LLC, a Delaware limited liability company







By:

Lodging Fund REIT III TRS, Inc., a Delaware corporation, its Sole Member











By:

/s/ Katie Cox





Name:

Katie Cox





Title:

Chief Financial Officer



















GUARANTOR:











/s/ Corey R. Maple



COREY R. MAPLE





[Signature Page to First Amendment to Loan Agreement]

--------------------------------------------------------------------------------

LENDER:











WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender











By:

/s/ Darcy McLaren





Name:

Darcy McLaren





Title:

Director



[Signature Page to First Amendment to Loan Agreement]

--------------------------------------------------------------------------------